Case 2:19-cv-00118-RK Document 1-1 Filed 01/09/19 Page 1 of 10




        EXHIBIT HAH
     Case 2:19-cv-00118-RK Document 1-1 Filed 01/09/19 Page 2 of 10




           COURT OF COMMON P LEAS OF BUCKS COUNTY, P ENNS YLVANIA


                     VINCENT ROMA

                           vs.

                                                                            NO. 20I8-07138
         AMERICAN HONDA MOTOR CO INC




                                          .CIVIL CQyl€R.sl'lEE'l`

State Rule 205.5 requires this form be attached to any document _Qommencing an action in the Bucks
County Court of Common Pleas. The information provided herein is used solely as an aid in tracldng
cases in the court system. This form does not supplement or replace the filing and sen/ice ofpleadings or
other papers as required by law or rules of court.



          . .                        M .Emm Chiam o Robison Es . ID:312525
Name ofPlalnt:Ff/Appellaut's Attomcy: rs    a     pu       ' q'

                                     Self-Represented(Pro Se) Litigant


     Class Action Suit               |_} Ye s          X| N o


          MDJ Ap p e a l               Ye s              No              Money Damggcs Rgqggstcd 1 X

Commencement of_Actig;n:                                                 Amount in Controversy:


  Complaint                                                              $50,000 or less




     Case Type and Code

            Contract:


                             Other


          O t her:          LEMON LAW/BREACHOF WARRANTY
                               Case 2:19-cv-00118-RK Document 1-1 Filed 01/09/19 Page 3 of 10



                     Supreme CQ                            pnsylvania
                                                                                                   r
                                                                                         .2 4 g        N

                 ¢             Cou                           ?leas                         r @m9iu§.<.
                                                                                              L*

                                                                                                                                     4        HT//
                                                                                                       v   WW

                                                                                         D<>~=<
                                                                                              i¢¢€i,1'<sé                                            -\
                                                                                                                                                           Y)

                                  1
                                                                   County

                       The information collec1ed on this form is used solelyfor court adminlsrrallon pwpos es . This form does not
                       supplement or replace the filing amd service ofpleadings or other papers as required by law or rules ofcourl.
                     Commaneemant of Action'
                      IW Complaint           V Writ of Summons                        r- Petition
                      V1 Transfer fiom Another Jurisdiction                           E Declaration of Taking

                     Lead Plaintiffs Name:                                                 Land Defendont'u Name:
                      Vincent Roma                                                          American Honda Motor CO., Inc.

                                                                                              Dollar Amount Requeswd:            l31wia\n1 arbihntion limits
                     Are money damages requested? IX Yes                    "' No
                                                                                                    (check one)                  D outside arbitration limits
                      Is this a Class Aaion sun?                 F Yes      lg' N o               Is this an MDJAppeaI?                  I' Yes      D?   No
                                                                                                                                              -

Attomoy: Emma Chlampou Name
                       Robison
                             ofPlain¢
                               _                                                                            ____ _
                                        F    Check here lfyou have no attorney (are a Self-Represented [Pro Se] Lltigant)

                     Nature
                      8 caseof the Case:
                             category that most
                                            Place
                                                accuratcly
                                                  an " X " to
                                                            describes
                                                              the loft ofthe
                                                                        your Q§
                                            PRI MARY CASE. Ifyou are making more than one type of claim, check the one that
                                            you oonsidor most important.

                     T O R T (da nor hlcludv Mas: Tori)           C O N T R AC T (do nor lncludv Judgfnenlsj         C IV IL AP P E AL S
                        r lulcntiQnd                                   Buya Plaintiff                                  Adm'mist1° ative Agencies
                        l Malicious Prosecution
                       F Motor Vehicle                               8 Deb! Co!l¢ction: Crvedit Card
                                                                       Debt Collection: Other
                                                                                                                        _ Board of Asscssmcnt
                                                                                                                        F Board of Elections

                       8   Nuisance
                           PremMs Liability
                           Product Liability (does not include       r-"
                                                                                                                      8    Dept. ofTmnspormllnn
                                                                                                                           Statutory Appcd' Other

                           may.: mn)                                    Employment Dispute'
                       T Slander/Libeu Defamation                       Discrimination
                           Other                                     :- Employment Dispute: Other                      P1
                                                                                                                            Zoning Board
                                             »                                                                              Other:

                                                                     5? Othon
                     M ASS T ORT                                        Lemon Law/Blnadh of
                          Asbcslos                                      Warranty
                       8 Tobacco
                          Toxic Tort - DES
                       F Toxic Tort - Implant
                                                                  REAL PROPERT Y                                     MISCELLANEOUS
                       W Toxic Waste                                                                                   »-
                                                                   |'l Ejcctment                                           Common Law/Smatutory Arbitration
                       F Other:
                                                                     9 Eminent Domain/Condemnation                     V`  Dcclalalory Judgment
                                                                    " Ground Ren!
                                                                    F Landlord/Tommt Disputu
                                                                    8 Mortgage Forwlosura: Residential
                                                                                                                      8    Mandamus
                                                                                                                           Non-Domestic Relations
                                                                                                                           Restrainlng Order
                  pRo1vEss1onAL LIABLITY                               Mortgage Foreclosure: Commercial                t* Quo Wananto
                   I" DcnW                                          W Partition                                        I" Replevin
                   l l Lcgd                                         11 Quiet Title                                     I-' Other:
                   9 Modical                                        9 Other:
                       Other Professional:



                                                                                                                                             UpdWed m/ 2011
          Case 2:19-cv-00118-RK Document 1-1 Filed 01/09/19 Page 4 of 10




--~   _...¢ -u                  4-11l|-Ill             nu           |.;.....       1........-.   » |1 ..auuhM   u iln-`-_ln-|l|||» |


                                                                       NOTICE

  Pennsylvania Rule of Clvll Procedure 205.5. (Cover Sheet) provides, In part:

                 Rule 205.5.            Cover Sheet

                 (a)(1) This mic shall apply to all actions govemcd by the rules of civil procedure except

  the fol!owing:

                          (i)           actions pursuant to the Protection fnom Abuse Act, Rules 1901 et seq.

                          (ii)          actions for support, Rules 1910.1 ct seq.

                          (iii)         actions for custody, partial custody and visitation of minor children, Rules

                 1915.1 et seq.

                          (iv )         actions for divorce or annulment of marriage, Rules 1920.1 et seq.

                          (v)           actions in domestic relations generally, including paternity actions, Rules

                 1930.1 et seq.

                          (v i)         voluntary mediation 'm custody actions, Rules 1940.1 et seq.

             (2)          At the commencement of any action, the party initiating the action shall complete

  the cover sheet set forth in subdivision (e) and file lt with the prothonotary.

             (b)          The prothonotary shall not accept a tiling commencing an action without a

  completed cover sheet.

             (c)          The prothonotary shall assist a party appearing pro se in the completion of the form.

             (d)          A judicial district which has implemented an electronic tiling system pursuant to

  Rule 205.4 and has promulgated those procedures pursuant to Rule 239.9 shall be exempt from the

  provisions of this rule.

             (c)          The Court Administrator of Pennsylvania, in conjunction with the Civil Procedural

  Rules Committee, shall design and publish the cover sheet. The latest version of the form shall bc

  published on the website of the Administrative Office of Pennsylvania Courts at www.t>acourts.us.

             1111    II           I     Il   nl|   |        1'|.=              I
      Case 2:19-cv-00118-RK Document 1-1 Filed 01/09/19 Page 5 of 10




The Robison Lemon Law Group, LLC
By: Emma c. Robison
Attomey ID: 312525
181 AHdI1€I1 Rd.
Glen Mills, PA 19342
(267)504-4744


                    IN THE COURT OF COMMON PLEAS BUCKS COUNTY
                          COMMONWEALTH OF PENNSYLVANIA


 Vincent Roma

                                                    CWIL ACTION
                                      Plailltiff;
 v.                                                 NO.:


 American Honda Motor Co., Inc.
                                                    JURY TRIAL DEMANDED

                                     Defendant.



                                 COMPLAINT .- CIVIL ACTION

       Piaintiftl Vincent Roma, by and through his attorneys, The Robison Law Group, LLC,
hereby tiles this Complaint against the above-named Defendant, and, in support thereof states as
follows :

                                           IHE_PARTIES

      1. Plaintitf, Vincent Roma, at all relevant times, was an adult citizen of the State of
          Pennsylvania and resides at 96 Delaware Ave, Long Beach, NY 11561.
      2. Defendant, American Honda Motor Company, maintains their place of business at 1919
          Torrance Blvd., Torrance, CA 90501 .


                                             BACKGROUND

      3. This is a civil action arising out of the Plaintiffs purchase of a 2015 Acura TLX on or
          about September 5, 2016 fiom David Davis Acura in Langhorne, PA. Plaintiff' s
          purchase documents are attached hereto as Exhibit "A."
    Case 2:19-cv-00118-RK Document 1-1 Filed 01/09/19 Page 6 of 10




   4. In exchange for $29,995.00, Plaindffreceived a four (4) year, fifty thousand (50,000)
      mile manufacturer's warranty. This warranty states that should a defect arise within the
      vehicle, it will be fixed by the manufacturer within a reasonable amount of time or
      attempts.
   5. Due to defects that include, but are not limited to, a faulty transmission, the Plaintiff has
      retimied to no less than seven (7) times for repair. Plaintiff"s repair orders are attached
      hereto as Exhibit "A."
   6. All defects arose within the manufaciurer's limited warranty period.
   7. Due to the manufacturer's failure to tix this defect within a reasonable amount of time,
      Plaintiff asserts that the rnanufacturer's limited warranty is breached.
   8. The defect renders tbe vehicle substantially unsafe and unable to be used by the Plaintiff
      as intended. The defect also significantly diminishes die value of the vehicle.


          CGUNT I _ MAGNUSON-MOSS WARRANTY IMPROVEMENT A C T

   9. The Magnuson-Moss Warranty Improvement Act ensures that a manufacturer adhere to
        any warranty issued with a product. 15 U.S.C. 23l0(d)(l).
   10. The Act states that if a warranty is present when goods are exchanged, and the product
        exhibits a nonconformity, the seller must fix the defect within a reasonable number of
        time or attempts, or the consumer may sue for damages. Ld-
   1 l. Here, the Plaintiff returned the vehicle to an authorized dealership no less than seven (7)
        times for the same transmission defect, yet it continues to exist.
   12, The transmission defect exhibits itself in the form of a delay from 2nd to 3rd gear. The
        Plaintiff has also recently experienced another hansmission defect in the vehicle failing
        to go into drive.
   13. The dates of service for the transmission nonconformity include: 6/30/17, 07/05/17,
        07/15/17, 08/07/18, 08/18/18; 09/06/18; and 10/04/18.
   14. Due to the Defendant's failure to tix this nonconformity within a reasonable number of
        time or attempts, the Defendant is in breach of the warranty.
   15. A violation of this Act entitles the Plaintiff to the diminished value of the vehicle unless

       §2714(b).
   16. The Act also provides for the award of reasonable attorney fees/costs. 15 U,S.C.
       §2310(d)(2)

   WHEREFORE, Plaintiff demands judgment in his favor and against the Defendant in the
amount of the diminished value ofthe vehicle, plus attorney fees/costs, and other such relief as
may be detemined to be reasonable. This amount is not to exceed $50,000-

                      <;0.u;~Lu;- UNIFORM COMMERCIAL CODE

   17. The Unifonn Commercial Code also provides relief for a consumer if a manufacturer
       breaches a vehicle's warranty.
                               Case 2:19-cv-00118-RK Document 1-1 Filed 01/09/19 Page 7 of 10




                             18. Under the Uniform Commercial Code, the Plaintiff must show that a breach of warranty
                                  occurred, and the breach is the proximate cause of the damages sustained, Altronics of
                                  Bethlehem, Inc. v. Repco inc., 957 F.2d 1102 (3rd Cir. 1992).
                             19. This breach includes a violation of the vehicle's
                        2313           a. Express warranty under 13 Pa. C.S.A. §
                        2314           b. Implied warranty under 13 Pa. C.S.A. §
                                       c. Implied warranty2315,
                                                            of fitness for a particular purpose under 13 Pa. C.S.A. §
                                           and
                                       d. Implied
                                            2314 warranty ofmerchantability wider 13 Pa. C.S.A. §
                             20. A breach of warranty occurs if the manufacturer fails to fix the defect within a reasonable
                                2608(a)(l).
                                  amount of time or number of attempts. 13 Pa. C.S.A. §
                             2 l. Here, Plaintiff returned the subject vehicle to an authorized dealership no less than seven
                                  (7) times or the same defect, yet it continues to exist.
                             22. The measure of damages for breach of warranty under the PA UCC is the difference at
                                  the time and place ofpurchase between the value of the goods accepted and the value
                                  they would have had if they had been as warranted, unless special circumstances show
                                  proximate
                                    27l4(b). damages of a different amount. 13 Pa. C.S.A. §
                             23. Due to the Det`endant's failure to fix a warrantable defect within a reasonable amount of
                                  time or number of attempts, the Plaintiffs vehicle has a significant diminished value.

                               WHEREFORE, Plaintiff demands judgment in his favor and against the Defendant in the
                           amount of the diminished value of the vehicle and other such relief as may be determined
                           reasonable.

                                COUNT III -. PENNSYLVANIA UNFAIR TRADE PRACTICES AND CONSUMER
                                                       PROTECTION LAW

                               24. The Pennsylvania Unfair Trade Practices and Consumer Protection Law (hereinafter
                                   "UTPCPL") prohibits certain actions that are deemed unfair or deceptive.
                               25. The UTPCPL defines unfair methods of competition and, unfair or deceptive acts or
                                   practices, to include:
                                      a. Failure to comply with the terms of any written guarantee or warranty given tc the
                                           buyer at, prior to, or after a contract for the purchase of goods or services is made,
                                       b. Representing that goods or services have sponsorship, approval, characteristics,
                                           ingredients, uses, benefits or quantities that they do not have,
                                       c. Representing that goods cr services are of a particular standard, quality or grade,
                                           or that goods are of a particular style or model, if they are of another, and
                                       d. Making repairs, improvements or replacements on tangible, real or personal
                                           property, of a nature or qualify inferior to or below the standard of that agreed to
                                           in writing.
xiv),(v),(vii),(xvi).                      73 P.S. §
                               26. A manufactLirer's failure to comply with the terms of a written warranty by failing to tix a
                                   defect within a reasonable amount of time or number of attempts is an unfair method of
                                   competition and/or unfair or deceptive act or practice under the UTPCPL.
                               27. Here, the Plaintiff returned the subject vehicle to an authorized dealership no less than
                                   seven (7) times or the same defect, yet it continues to exist.
   Case 2:19-cv-00118-RK Document 1-1 Filed 01/09/19 Page 8 of 10




   28. The measure of damages under the UTPCPL is the damages sustained due to the
    20l-9.2(a).
        warrantyThis
                  breach,
                       maywhich
                             include,
                                  the couN
                                      but may treble. 73 P.S. §
       is not limited to, the purchase price or diminished value of the vehicle.
   29. The Law also provides for the awaxdof reasonable attorney fees/costs. L.

    WHEREFORE, Plaintiff demands judgement in his favor and against the Defendant in the
amount of the purChase price of the vehicle and other such relief as may be determined
reasonable. Plaintiff also demands three times the amoxmt of damages sustained and attorney
fees/costs.




                                                                     /nJna» 2 /€7¢26.¢$wI&
                                                             By:
                                                                           Emma C. Robison
                                                                     Attorney/or the Plaintw"

                                                                     The Robison La w Group
                                                                             181 Andrie n Rd.
                                                                       Gle n Mills, P A 19342
                                                                              (267) 504-4744
                                                                    exnma@lemonlawcar.com
                          Case 2:19-cv-00118-RK Document 1-1 Filed 01/09/19 Page 9 of 10




                                                              VERIFICATION


                                I, Emma C, Robison, do aiiima that the facts set forth in this complaint are true and
                        correct to the best ofmy lmowledge, information and beliefi This statement is made subject to
g to unswom falsification
                        thetopenalties
                              authon'ties_
                                       of 18 Pa.C.S. §



                                                                                         ("`»w¢¢» 8 /1876154214)9


                                                                                                     Emma C, Robison
                                                                                               Attorney for the Plaintiff
                                     Case 2:19-cv-00118-RK Document    1-1 Filed 01/09/19 Page 10 of 10
                                                                .....4...n-....._..._r
                                                                        ..`_,,,n-.......- .                   ~»g»--»»                                                                            .*-mq --.r                   '-'
                                                                                                                                                                                                  . a .".lr                   ri
    1 i,
                                                                                                                                                                                                                    i i
                                                                                                                                                                                                                            in
                                                                                                                                                                                                                             o n
                                                                                                                                                                                                                          Milam
                                                           t
    ;i~                          *
                                                   ¢

                                                                    F                                                                                                           i
                                                                                              1                                                                                     l
                                               I
                                                       1




                                                                                                                                               -~.=~*---"'
                                                                               *.
                                                                                                                                               ......"5§
                                                                                                                                               -"
                                                                                                                               o
                                                                                                                                                                        L   \
                                                                                                                                                                                          I


                                                                                                                               v '             , . ¢          »                              i

                                                                                                                               o rx:
                                                                                                                                 IJ-I
                                                                                                                                                                                        19
                                                                                                                                                                                        Q
                                                                                                                                                                                             I
                                                                                                                                                                                             c
                                                                                                                                                                                              J
                                                                                                                               v'
                                                                                                                               af m
                                                                                                                                                                                        4;8
                                                                                                                                                                                                 \
                      o              ¢                                                                                          v-
                      2                                                                                                                    E
                      g_ <      L0 910                                                                                                                                                  1- a
                                                                                                                                                                                        v- ' a
           9          un o .
                      <9 <n ea
                                     v
                                     o~
                                 q-u 10                                                                                          543 %
                                                                                                                                                                                    -4-
                                                                                                                                                                                                     E


                                                                                                                                                                                                     3
                      <
                             .-      1-
                                     v

                             .42 oo E                                                                                              ° an                                             as
                                     m                                                                                                                                               r~
                         4.29488 eeQN v>                                                                                           E E                                               N
                      <é 23g',wz
                       :nn.W-C><      n:                                                                                            us >¢                                            Q'
                                                                                                                                                                                , aa'
    s
            I
                                                                                                                                     32                                               m
                                                                                                                                                                                      m
            I
            I
                                         Ei*
                                         qu
                                                                                                                                       o si
                                                                                                                                       o
                                                                                                                                                                                      m
                                                                                                                                                                                       m.
                                         8                                                                                             m ua
                                         m                                                                                             '5 o .                                   _      m
                                          23                                                                                           LU ( D        ,            ni       -_ .
                                                                                                                                                                                 - _ as
                                                                                                                                       8- 3



                                                                                                                                   4




                          rm
                                     *   -=r
                                         o
                                         Q
                                         v -
                                                                                                  9-4




                                                                              8iii
i
i
2




l                                                                                                 ra
i
                                                               .r;»


                                                               -4
                                                                                                  Eze
                                                                                                   ,5-1
                                                                                                  O m
                                                                                                  u mg
                                                                                                   8 8<
                                                                                                  *oc z Q

                                                                                                  E s. 3"                J
                                                                                                                                                     s
                                                                                                                                                          \




                                                                                                  'ck §
                                                                                                                          'M

                                                                                                                          H




                                                                                                   Q 8 :
                                                                                                  m ., Q% o
                                                                                                  cv
                                                                                                  Q
                                                                                                  0-t
                                                                                                                                                 W TF "


                                                                                                  7_,
                                                                                                  o
                                                                                                  E
                                                                                                  <1
                                                                                                                           t                                      8
                                                                                                                                                                  m
                                                                                                                                                                  V!
                                                                                                                                                     -.1
                                                                                                                                                                  4
                                                                                                                                                                  12
                                                                                                                                                                            E
                                                                                                                                                                            o
                                                                                                        1




                                                                                                                                                                  9.
                                                                                                                                                                            o_                           §
                                                                                                                                               Q..                VI a
                                                                                                                                                                                                         N


                                                                                                                                                                                                         m
                                                                                                                                                                   .*.=:        3                        E
                                                                                                                 f
                                                                                                                                                                   S *a                                  m


                                                                                                                                                                                                         ¢
                                                                                                                                                                   V*           rn
                  i
                                                                                                                                                                  la =          as
                                                                                                                                                                                                         I-
                                                                                                                                                                                                         'S
                                                                                                                                                                    3           m                         8
                                                                                                                                                                                S                         2%
                  2




                                                                                                                                                                                                              6 .




                                                                                                                                                                                          8:
             al
            :>  ci
           <
            C
            ru
              }'§ H
           'u » "m»
           <=N =- - 1
           <n
           491914
                                                                                                                                                                                                                              ",
